Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 20 May 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 20 May 1823
				
				I have again received a Letter from you my Dear Charles which I hasten to answer at least to quiet your fears concerning my health which although I cannot say it is good is not such as to make you anxious or give serious cause for uneasiness—President Kirkland has written to your father concerning John and has announced dissmission and postponement of the Degree and I presume we shall have the pleasure  of soon seeing your Brother where he will be kindly received by both his Parents—He must however wait until his father writes to him or his Uncle and informs them how to proceed—You will my Dear Son miss your brothers society very much but you must keep up your spirits and George will in some measure supply his place when he is settled in Boston—You will I suppose soon have a room Mate and I beg you to be careful of the character and repution of the person who you select—I have no fears of your firmness but it is the lot of human nature to hang or rather to depend upon each other and habit often leads us to yield to apparent trifles with those who constantly reside with us without our being at all aware of their pernicious tendency or that we have acquired defects by this association which through life we find it impossible to shake off—On Friday we had a Ball given to Mrs. Hersant we had the largest party that has been made this Summer and all the belles in the place attended—Cornelia was at Alexandria—It was insupportably warm and I determined if possible this should be the last—Remember me most affectionately to your Grandfather and do you and John devote yourselves to his comfort as I know he will be much disappointed at our not coming until August—Your affectionate Mother
				
					L. C. A—
				
				
			